DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Formula Ia, claims 1, 12, 15, 18, 20, and 34-36 in the reply filed on 02/22/2022  is acknowledged.

Claims 2-11, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/202

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by US Patent No. 6,465,187 (Nilsson et al).

	Nilsson et al disclose a method for attenuating an immune response in a subject in need thereof comprising regulating the longevity and activity of activated mast cells by inhibiting the expression and/or function of the anti-apoptotic A-1/bfl-1 gene or gene product (see Abstract). At Col. 3, lines 16 – 24, Nillson et al set out regulation of Mast Cell mediated inflammation. Further, at col. 1, lines 40-45, Nilsson et al disclose the possibility of regulating the longevity of activated mast cells as a treatment of mast cell mediated inflammatory disorders such as allergies. Claim 1 is anticipated by Nilsson et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US Patent No.  6,465,187) in view of US PGPUB 2009/0069324 A1 (Reed et al).
Nillson et al teaches the method of claim 1, but lacks a further teaching of the inhibitor molecule being a small molecule, peptide, polypeptide or antibody that binds to BFL1, preferably to the P2 or P4 pocket , or both of the BH# domain of BFL1. 
	Reed et al teach a BFL1 inhibitor that is a small molecule at [0012], or a polypeptide [0013], or a peptide [0020]. Binding to the BH3 domain by these molecules in order to inhibit BFL-1 is further disclosed. It would have therefore been well within the skill for one of ordinary skill in the art to modify the method of Nilsson et al, by using one of the molecules taught by Reed et al  which discloses these molecules inhibiting BFL-1 through binding to the BH3 domain of BFL-1. The instant claim would 

Conclusion
	No claims are allowed. Claims 15, 18, 20 and 34-3 are objected to as dependent upon a rejected base claim.
	US PGPUB 2015/0551249 A1, 2009/0118135, and 2020/0222532 are cited as patents of interest.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz